Citation Nr: 0805472	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-39 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a higher rate of Dependency Indemnity 
Compensation  (DIC) benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty for a period beginning in 
November 1985 and ending with his death in December 1990.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a December 2004 
administrative decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) specifying the 
appellant's monthly rate of compensation.  A notice of 
disagreement was filed in August 2005, a statement of the 
case was issued in October 2005, and a substantive appeal was 
received in October 2005.

During the course of the appeal, the RO has exchanged 
substantial correspondence with the appellant and, 
additionally, has revised the rate of the appellant's monthly 
rate of benefit payment, most recently in April 2006.  The 
appellant appeals for a higher rate of benefit payment.


FINDING OF FACT

The veteran died during active duty service in December 1990, 
and his surviving spouse was subsequently granted DIC at the 
basic rate.


CONCLUSION OF LAW

There is no basis in the law for assigning a higher rate of 
DIC benefits or death pension benefits.  38 U.S.C.A. §§ 1311, 
1317, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.4, 
3.5 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
underlying facts as reflected by the evidence.  When the law 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet.App. at 132; Smith 
(Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 
1384 (Fed.Cir. 2002).  There is no controversy of fact in 
this case.  As laws regarding the frequency and rate of 
payment for particular benefits are dispositive in the 
instant claim, the VCAA is not applicable.

Analysis

The appellant is seeking a higher rate of Dependency 
Indemnity Compensation  (DIC) benefits.

Certain VA death benefits, including death pension, death 
compensation, and DIC are payable to a veteran's surviving 
spouse.  38 U.S.C.A. §§ 1310, 1541; 38 C.F.R. § 3.5.  The 
appellant is currently in receipt of DIC benefits; as 
discussed below, she is eligible for either death pension 
benefits or DIC benefits, and has selected DIC benefits as 
this option pays the higher rate.  The appellant contends, 
however, that she is entitled to a greater amount of payment 
than the RO has determined is the correct rate.

DIC is paid to a surviving spouse at a rate specified by law.  
38 U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.5.  This rate is to 
be increased by a specified amount if the veteran, at the 
time of death, was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the 8 year period, only periods in which the 
veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.5.  In 
this case, however, the appellant does not contend any such 
factual basis for an increase in DIC.  The appellant directly 
challenges the RO's application of the law in determining the 
basic rate of her entitlement, with no controversy as to the 
pertinent facts of the matter.

The relevant facts in this case are not in dispute.  The 
appellant contends that she is entitled to DIC at a higher 
rate on the basis of her assertion that the RO has 
misinterpreted or misapplied the governing laws specifying 
the correct amount of payment.  In essence, this case comes 
down to clarifying the correct interpretation and 
identification of the applicable law.  The Board finds that 
the RO has correctly interpreted and applied the law.

Preliminarily, the Board notes that the appellant's 
contentions, set forth most clearly in correspondence 
received in September 2005, cites a rate of pension payment 
specified in 38 U.S.C.A. § 1541, and attempts to construe 
this provision with a definition of 'compensation' from 
38 C.F.R. § 3.4.  The Board seeks to clarify that the annual 
rate the appellant has cited under 38 U.S.C.A. § 1541 
pertains expressly to a pension benefit, which is not a 
compensation benefit as suggested by the appellant's 
contentions.  The Board believes it may be helpful to clarify 
the nature of the benefits being discussed in this appeal, 
and the laws which apply to them.

The provisions of 38 C.F.R. § 3.4 regarding compensation do 
not apply in interpreting the provisions 38 U.S.C.A. § 1541 
regarding pension benefits.  The pension benefit cited by the 
appellant in this case, referred to as a 'widow's pension,' 
or 'death pension,' is a benefit for low income widows of 
wartime veterans.  For this benefit, the veteran's death does 
not have to be due to service, but the widow's income has to 
be below a certain amount.  38 U.S.C.A. § 1541.  In contrast, 
'DIC' (Dependency and Indemnity Compensation), is 
compensation based upon the veteran's death being related to 
service.  For DIC, her income does not matter; this is a 
compensation benefit contemplated by 38 C.F.R. §§ 3.4 and 
3.5.

The appellant is actually entitled to payments of either 
death pension or DIC according to her preference, because her 
husband's death was service-connected; but she may not 
receive both benefits simultaneously.  38 U.S.C.A. § 1317; 38 
C.F.R. § 3.5(c).  The record reflects that this has been 
explained to the appellant on numerous occasions and, in a 
September 2005 phone conversation documented in the claims 
folder, the appellant expressly confirmed her preference to 
receive the DIC benefit as this is the greater benefit, 
paying the greater amount.  An April 2006 update of the 
appellant's DIC entitlement shows that she has been paid a 
monthly rate of $686 in 1991, increasing each year in 
accordance with legislative adjustment to a monthly amount of 
$1,033 as of 2005.

The appellant contends, including as set out in September 
2005 correspondence, that she is entitled to a payment in the 
amount of $2,379 each month, because that is the amount she 
has identified in her interpretation of 38 U.S.C.A. § 1541.  
That provision concerns the payment of pension to surviving 
spouses of veterans of a period of war.  38 U.S.C.A. 
§ 1541(b)  provides, "If no child of the veteran is in the 
custody of the surviving spouse, pension shall be paid to the 
surviving spouse at the annual rate of $2,379, reduced by the 
amount of the surviving spouse's annual income."  The 
appellant acknowledges that the provision states that the 
figure of $2,319 is an "annual rate," but argues that the 
term "annual" contemplates that the expressed figure will 
be paid each month throughout the year.

The appellant has argued, including in September 2005 
correspondence, that "annual rates as in its technical 
meaning was considered a monthly compensation fixed for a 
continuing for a year, or until done for a year."  The 
appellant further argues that "the technical meaning of 
'compensation' is under the Title-38 CFR Sec. 3.4: 
COMPENSATION: at (a) Compensation - this terms means a 
monthly payment made by the Department of Veterans Affairs... 
."  

The appellant contends that her monthly payments should have 
been in the amount of $2,319, or more, since the death of her 
husband.  However, this figure represents the annual rate 
originally specified in 38 U.S.C.A. § 1541 for pensions to 
surviving spouses.  The appellant has identified no governing 
legal authority which contradicts the plain meaning of 
"annual rate" in 38 U.S.C.A. § 1541 in the manner she 
contends.  The language in 38 C.F.R. § 3.4 cited by the 
appellant, referring to "monthly payment" for compensation 
benefits does not apply to pension benefits.  In any event, 
even the comparable references to "monthly benefit" in the 
pertinent pension definitions provided in 38 C.F.R. § 3.3 do 
not support the appellant's claim.  The fact that 
compensation benefits or pension benefits may be payable at a 
monthly frequency does not suggest that an expressly termed 
"annual rate" specified for any such benefit is the correct 
amount of each monthly payment; in fact, such an 
interpretation would wholly contradict the plain meaning of 
an annual rate.  The Board finds no basis in the law or in 
plain meaning to support the appellant's contention that an 
"annual rate" under these circumstances actually specifies 
a payment amount to be made every month for the duration of a 
year.

The frequency of a payment and the rate of payment are 
different elements in defining the terms of a benefit; there 
is no contradiction between a provision which specifies that 
a benefit must be paid at a monthly frequency and a provision 
which specifies the rate of payment in terms of the amount 
due in a year, or an "annual rate."  The Board can identify 
no basis in the applicable laws and regulations, including in 
the various provisions the appellant's correspondence has 
identified, which support her suggestion that the term 
"annual rate" is intended to identify the amount of each 
month's payment to be made during a year.

The Board further notes, in passing, that the figure of 
$2,319 which has been cited by the appellant is no longer the 
applicable annual rate for the pension benefit she has 
identified; this was the rate set out in 1979.  The record 
reflects that the up-to-date rates and information have been 
properly presented to the appellant by the RO, on numerous 
occasions, and that the appellant is in receipt of the 
greater available benefit by receiving DIC payments, and this 
is in accordance with her express confirmation of this 
preference in September 2005.

The Board has considered all of the appellant's contentions 
concerning how she believes the laws and regulations 
governing her benefit payments should be interpreted.  
However, the Board finds that the RO has correctly 
interpreted and applied the laws and regulations in question 
and that there is no basis in the law for granting the 
appellant's claim to direct a higher rate of payment.  The 
appellant is not entitled to a higher rate of DIC, and as a 
matter of law her claim must be denied.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  The doctrine of 
reasonable doubt is not for application here as this issue is 
resolved as a question of law with no dispute or controversy 
regarding the factual record.  38 U.S.C.A. § 5107(b) (West 
2002).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


